DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-17 have been examined in this application.  This communication is a final rejection in response to the “Amendments to the claims” and “Remarks” filed 1/4/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 17 fails to comply with the written description requirement because the specification does not disclose the engine being substantially vertically centered relative to the fuselage.  The only discussion about centering the engine is in the lateral direction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 USC 103 as being unpatentable over US Patent Number 9,234,460 to Lamb in view of US Patent Number 2,618,119 to Redding.

Regarding claim 1, Lamb discloses a rotorcraft (helicopter 10), comprising:
A fuselage (fuselage 14);
An engine (engine 18) disposed substantially laterally centrally relative to the fuselage (see Figure 2); and
An air intake system, comprising:
A first duct configured to provide streamline air flow (first duct leg 28a)
A second duct configured to provide streamline air flow (second duct leg 28b); and
A combining section configured to receive streamline air flow from each of the first duct and the second duct (see Figures 2-4), the combining section further configured to output streamline air flow (toward engine inlet 32).  
Lamb does not disclose wherein at least a portion of the combining section comprises an annular cross-sectional shape.  However, this limitation is taught by Redding.  Redding discloses an intake system having two air intake ducts 36 that combine, and column 2, 

Regarding claim 2 (dependent on claim 1), Redding further teaches the combining section is configured to output the streamline airflow to a compressor of the engine.  Column 2, lines 46-51 disclose “The inner and outer walls of the casing section 25 merge to form diverging, substantially elliptical duct portions 34, thus forming an annular passage 37 communicating with the compressor inlet 14 and branching into two air intake passages 36”.

Regarding claim 3 (dependent on claim 1), Lamb discloses the first duct and the second duct are substantially symmetrical about a laterally centered plane of the fuselage (see Figure 2).  

Regarding claim 4 (dependent on claim 1), Lamb discloses the first duct and the second duct extending along paths that comprise primarily lateral direction changes (see Figure 2).  

Regarding claim 5 (dependent on claim 1), Lamb does not disclose the first duct and the second duct extending along paths that comprise substantial vertical direction changes.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to position the air inlets in different positions on the fuselage to optimize air intake, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Positioning the air inlets vertically offset from the engine would cause the ducts to extend along paths that comprise substantial vertical direction changes.

Regarding claims 6 (dependent on claim 1), 7 (dependent on claim 6), 8 (dependent on claim 7), 9 (dependent on claim 6), 10 (dependent on claim 9), 11 (dependent on claim 10), 12 (dependent on claim 11), 13 (dependent on claim 12), 14 (dependent on claim 13), 15 (dependent on claim 14), and 16 (dependent on claim 15), Lamb does not disclose the combining section further comprising a first upstream unnotched leg portion comprising a first upstream unnotched leg portion cross-sectional area, and a second upstream unnotched leg portion comprising a second upstream unnotched leg portion cross-sectional area that is substantially the same cross-sectional area as the first upstream unnotched leg portion cross-sectional area, the combining section further comprising a first downstream unnotched leg portion comprising a first downstream unnotched leg portion cross-sectional area that is substantially the same cross-sectional area as the first upstream unnotched leg portion cross sectional area, wherein a cross-sectional shape of the first downstream unnotched leg portion is different than a cross-sectional shape of the first upstream unnotched leg portion, a first upstream notched leg In re Dailey et al., 149 USPQ 47.

Regarding claim 17 (dependent on claim 1), Lamb does not disclose the engine being substantially vertically centered relative to the fuselage.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to position the engine wherever desired to balance weight and moments, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Positioning the air inlets vertically offset from the engine would cause the ducts to extend along paths that comprise substantial vertical direction changes.

Response to Arguments
Applicant's arguments filed 1/4/2022 have been fully considered but they are not persuasive. 
Regarding the argument that the content of claim 17 is sufficient disclosure to overcome the 35 USC 112 rejection, applicant’s specification discusses the engine being laterally centered numerous times, but there is no mention of the engine being vertically centered.  Furthermore, there is no explanation of any criticality in the engine being vertically centered, and all of the drawings showing the engine in a side profile, such as Figures 3, 6, 9, and 11, appear to show the engine not being vertically centered relative to the fuselage.  Therefore, this limitation appears to either not comply with the written description requirement or is a typographical error and should read that the engine is laterally centered relative to the fuselage.
Applicant’s arguments regarding independent claim 1 are moot in view of the current grounds of rejection.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642